itooof^tv                                                    FILE COPY




                                                                                      IT OF APPEALS
                                                                                      Appeals District
                           IN THE SUPREME COURT OF TEXAS



                                                                         L
NO. 12-0421
                                                 §                                    US*
J. MARK SWINNEA
                                                                                 Smith County,"
 v.

 ERI CONSULTING ENGINEERS,
                                                                                  12th District.
 INC. AND LARRY G. SNODGRASS




                                                                             January 18, 2013


         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     *••••••*••



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, J. MARK SWINNEA, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 13th day of March, 2013.


                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk
                                                                     FILE COPY




                         The Twelfth Court of Appeals

                                    Tyler, Texas


Supreme Court No.        12-0421

Court of Appeals No.     12-05-00428-CV



      Please note Rule 18.5 Tex. R. App. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals' mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the      Court of
Appeals on                                .



      By.
         Deputy Clerk